Title: To James Madison from James Monroe, 28 April 1818
From: Monroe, James
To: Madison, James


Dear Sir
Washington april 28. 1818
The late session, considering the flourishing & happy condition of the country, has been unusually oppressive on every branch of the Executive dept. There have been more calls for information, than I recollect to have been made at any former session, and in some instances, with a portion of the H. of R. a very querulous spirit has been manifested. The questions, involving the right in Congress, to make roads & canals, & the policy of the Ex: respecting So. America, produc’d the greatest difficulty. They were those, from which, the opposition, expected to make the greatest impression, but happily, the result did not correspond with their views.
We have lately obtain’d from Madrid, by Mr Erving, a copy of the instructions of the Emperor, at Moscow, to his ministers, at the allied courts, designating the manner in which he wishes the dispute between Portugal & Spain to be settled, & with their concert, afterwards, with the other allies, that, existing, between Spain & her Colonies. Portugal must give up the territory she has occupied, & the Colonies be restord to Spain on the footing of the proposed mediation of G. Britain, of a free trade, with something like Colonial govts. The accord of the allies on the latter point, to be publishd, to produce a moral effect on the Colonies, with an intimation of the application of force, should it be necessary.
Our Commissrs. touch’d at Rio Janeiro, on their passage to Buenos Ayres, and threw the diplomatic corps, & the court itself, into some degree of alarm, reports having circulated that the mission, was to announce to Pueridon, that the Independance of those provinces was to be recognized. Mr. Sumter thinks that our mov’ments will be watched by all the allies. The officers of the frigates & the Comrs., saw few in authority, & were coolly recd. by them. This experiment, so far, shews, that if a step, involving no very serious consequences, is viewd with such unfavorable eyes, in what light, one of a bolder character would be seen. I have no doubt that it will produce a strong sensation, among all the allies.
I go in the morning to Loudoun to remain a few days. I had an attack in the winter of the Influenza, which, by the confinment inseperable from the pressure of business, became complicated with bile, & by the depleting remidies, reduced me considerably. I am now in much better health but thin. On my return, I will write you more at liesure. With very sincere regard I am your Friend
James Monroe
